Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jianxue (CN102003746A) in view of Han (US20070079628A1).
Regarding claim 29, Jianxue discloses a panel assembly for an air conditioner, comprising:
a face frame including an air inlet and an air outlet located above the air inlet (Figure 2: inlet 4a and outlet 4b), an air outlet surface of the air outlet extending obliquely backward in a direction from bottom to top (Figure 2: 4b), and the air outlet surface being a plane on which an end surface of the air outlet is located (Figure 2: end of 4b is on a plane, the outlet 4b overall is on a planar surface); and
an air inlet panel provided at the air inlet (Figure 2: the front of 4a is a panel).
Jianxue does not teach the first and second flanges of claim 29.
However, Han discloses an air inlet panel (Figure 4: 12) fitted to a face frame (Figure 4: front of 10) via a first flange part at a top of the air inlet panel and extending backwards, the first flange part abutting against a top wall of the air inlet (Figure 4: Upper portion of 12 that contains 16 has a top flange extending backward to the face frame which abuts a top wall of the part of the frame holding 24) and a second flange part at a bottom of the air inlet panel and extending backwards, the second flange part abutting against a front wall of the face frame to prevent the air inlet panel from moving towards the face frame along a horizontal direction (Figure 4: lower portion of 12 that contains 16 is a second flange abutting the face frame’s front wall and would function as claimed).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such an air inlet panel construction in Jianxue in order to provide a simplified, effective inlet/outlet panel which is simple to attach to the face frame.
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jianxue (CN102003746A) in view of Han (US20070079628A1), further in view of Tsuji (US20090241576A1).
Regarding claim 30, Jianxue as modified teaches all of the limitations of claim 29, but does not teach the particular angle of claim 30.
However, Tsuji discloses an interior unit of an air conditioner which varies the angle of the air supply (¶23).
Therefore, the outlet angle of an indoor unit, i.e. an included angle between the air outlet surface and a vertical direction, is recognized in the prior art as a result effective variable. In the instant case, it is shown that the angle of the outlet alters the direction of outlet air. Therefore, because it is the normal want of one of ordinary skill in the art to optimize any result effective variable, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize an angle between 50 and 66 degrees as claimed in order to properly direct conditioned air into the room.
Claim 31-33 and 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jianxue (CN102003746A) in view of Han (US20070079628A1), further in view of Henken (US3592123).
Regarding claim 31, Jianxue teaches all of the limitations of claim 29, but does not teach the particulars of claim 31.
However, Henken discloses an indoor unit with a reinforcing support having a hollow structure (Figure 3: 112, 106, 104, the open areas constitute the part as hollow) and connected with the face frame (Figure 3), the reinforcing support being provided at the air inlet and located at an inner side of the air inlet (Figure 2: 78, Figure 3: 72) to hold a baffle which reduces dampen any airflow noise (col. 4, 28-32).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to form the inlet of Jianxue as taught by Henken in order to dampen airflow noise.
Regarding claim 32, Jianxue as modified teaches all of the limitations of claim 31, wherein the reinforcing support comprises:
a plurality of first support rods spaced apart along a left-right direction and each extending along an up-down direction (Figure3: 112 of Henken); and
at least one second support rod extending along the left-right direction, the plurality of first support rods being connected with the at least one second support rod (Figure 3: 104).
Regarding claim 33, Jianxue teaches all of the limitations of claim 29, but does not teach the mesh structure of claim 33.
However, Henken teaches a mesh structure with the air inlet panel which includes a plurality of air inlet holes (Figure 3: filter 142).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a filter in the inlet panel of Jianxue in order to filter out unwanted particulates in the incoming air.
Regarding claim 37, Jianxue teaches all of the limitations of claim 29, but does not teach the particulars of claim 37.
However, Henken discloses an indoor unit with a plurality of positioning columns distributed at a left end and a right end of the air inlet panel (Figure 5: 124, Figure 3: 106) and the face frame further includes a plurality of positioning holes configured to fit with the plurality of positioning columns in one-to-one correspondence (Figure 3: 106 and 110) to hold a baffle which reduces dampen any airflow noise (col. 4, 28-32).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to form the inlet panel of Jianxue as taught by Henken in order to dampen airflow noise.
Regarding claim 38, Jianxue as modified teaches all of the limitations of claim 37, wherein
One of the positioning columns includes a first limiting protrusion at an outer peripheral wall of the one of the positioning columns (Henken, Figure 5: 124);
One of the positioning holes includes a second limiting protrusion at an inner peripheral wall of the one of the positioning holes (Henken, Figure 4: 104); and the second limiting protrusion is located on a front side of the first limiting protrusion and is configured to abut the first limiting protrusion (Henken, Figure 4: 124 is shown abutting the face of 104, so the abutting portion of 104 is located on a front side of 124).
Claim 34-35 and 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jianxue (CN102003746A) in view of Han (US20070079628A1), further in view of Henken (US3592123), further in view of West (US20160102460A1).
Regarding claim 34, Jianxue teaches all of the limitations of claim 29, but does not teach the snap arrangement of claim 34.
Henken discloses the utilization of a plurality of first snaps arranged at an upper end of the air inlet panel and spaced apart along a left-right direction and a plurality of “third” snaps (in correspondence with the claimed snaps) arranged at a lower end of the air inlet panel and spaced apart along the left-right direction (Figure 3: snaps are inserted in 106 and 110, Figure 5: snap 120) in order to securely hold the inlet panel to the frame.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such snapping features on the inlet panel of Jianxue in order to securely fasten the panel to the frame.
Furthermore, West discloses that when utilizing snap fasteners, the fasteners can be arranged as two complimentary pieces, where second snaps are configured to be snapped with first snaps, the second snap being supported on the first snap, and a snapping portion of the second snap being located on a front side of and abutting a snapping portion of a corresponding first snap (Figure 7-7A: 430 is snapped into 251, hook of 251 is supported on 430 and is shown abutting the hook of 430) in order to secure to items together (¶40).
Therefore, when implementing snap fasteners, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a complimentary structure as taught by West in order to ensure a secure connection. Such a modification would result in the claimed plurality because each of the snaps in Jianxue as hereto modified would be modified to be a complimentary structure.
Regarding claim 35, Jianxue as modified teaches all of the limitations of claim 34, wherein
The snapping portion of one of the third snaps has a first guide surface and the snapping portion of a corresponding one of the fourth snaps has a second guide surface cooperating with the first guide surface, both of the first guide surface and the second guide surface being configured as curved surfaces (West, Figure 7-7A: 253 has a curve and is complimentary with 434-432, which has some definable curvature).
Regarding claim 34, Jianxue teaches all of the limitations of claim 29, but does not teach the snap arrangement of claim 34.
Henken discloses the utilization of a plurality of first snaps arranged at an upper end of the air inlet panel and spaced apart along a left-right direction and a plurality of “third” snaps (in correspondence with the claimed snaps) arranged at a lower end of the air inlet panel and spaced apart along the left-right direction (Figure 3: snaps are inserted in 106 and 110, Figure 5: snap 120) in order to securely hold the inlet panel to the frame.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize such snapping features on the inlet panel of Jianxue in order to securely fasten the panel to the frame.
Furthermore, West discloses that when utilizing snap fasteners, the fasteners can be arranged as two complimentary pieces, where second snaps are configured to be snapped with first snaps, the second snap being supported on the first snap, and a snapping portion of the second snap being located on a front side of and abutting a snapping portion of a corresponding first snap (Figure 7-7A: 430 is snapped into 251, hook of 251 is supported on 430 and is shown abutting the hook of 430) in order to secure to items together (¶40), the snapping portion of one of the first snaps has a first guide surface and the snapping portion of a corresponding one of the second snaps has a second guide surface cooperating with the first guide surface, both of the first guide surface and the second guide surface being configured as curved surfaces (West, Figure 7-7A: 253 has a curve and is complimentary with 434-432, which has some definable curvature) and the first guide surface and the second guide surface bend in a same direction (Figure 7A: 253 with the curve into 253 and 432 go in a same direction).
Therefore, when implementing snap fasteners, it would have been obvious to one of ordinary skill in the art at the time of filing to utilize a complimentary structure as taught by West in order to ensure a secure connection. Such a modification would result in the claimed plurality because each of the snaps in Jianxue as hereto modified would be modified to be a complimentary structure.
Response to Arguments
Applicant’s remarks filed 05/17/2022 have been fully considered.
Applicant has argued that Jianxue and/or Jianxue in view of Henken does not disclose the elements of independent claim 29. However, independent claim 29 requires the previously recited flanges along with the not previously recited “the second flange abutting against a front wall of the face frame to prevent the air inlet panel from moving towards the face frame along a horizontal direction”. It is not asserted herein that Henken resolves what Jianxue lacks with respect to the newly incorporated limitations in claim 29, and therefore the argument is moot.
Applicant has asserted that the surfaces in West bend in opposite directions and not in the same direction. However, the direction of bending is not limited to being defined as such. The surfaces can be defined as bending in the same direction, for example, down and to the left.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCHYLER S SANKS whose telephone number is (571)272-6125. The examiner can normally be reached 06:30 - 15:30 Central Time, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCHYLER S SANKS/Primary Examiner, Art Unit 3763